                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


 UNITED STATES OF AMERICA,
                                                  CR 21-1-BU-DLC
                      Plaintiff,

 vs.                                               ORDER

 CRYSTAL LEIGH
 SPEAKTHUNDER,

                      Defendant.


       Defendant has filed an unopposed motion for leave to appear by video at the

change of plea hearing scheduled for July 9, 2021 at 10:30 a.m. or in the

alternative for a continuance of the hearing. Accordingly,

       IT IS ORDERED that Defendant’s request for leave to appear by video is

DENIED, but her alternative request for a continuance is GRANTED. Because

Defendant is currently in state custody in Yellowstone County, the United States

Marshal cannot transport Defendant to Missoula for a change of plea hearing

without a Writ of Habeas Corpus (for prosecution). The July 9, 2021 change of

plea hearing is hereby VACATED, pending an application for a Writ of Habeas
                                         1
Corpus (for prosecution) by the United States.

            DATED this 8th day of July, 2021.



                                      ________________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge




                                         2
